STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

KYLE JONES NO. 2022 CW 0365
VERSUS

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, SUBRENIA
JOHNSON AND STATE FARM

MUTUAL AUTOMOBILE INSURANCE
JULY 7, 2022

 

COMPANY

In Re: Kyle Jones, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 686,401.

 

BEFORE : McCLENDON, WELCH, AND HESTER, JJ.

WRIT GRANTED WITH ORDER. We find the trial court erred in
its March 23, 2022 ruling denying plaintiff, Kyle Jones’s,
motion to compel. Therefore, we reverse the trial court’s March
23, 2022 ruling denying plaintiff, Kyle Jones’s, motion to
compel, grant the motion to compel, and order that defendant,
State Farm Mutual Automobile Insurance Company, respond to the
discovery requests, including the setting of the corporate
deposition of defendant, State Farm Mutual Automobile Insurance
Company, on or before August 22, 2022. State Farm Mutual
Automobile Insurance Company may assert any objection or
privilege in accordance with La. Code Civ. P. art. 1424(C).

PMc

JEW
CHH

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT